The verdict was amply authorized by the evidence, and the overruling of the motion for new trial embracing only the general grounds was not error.
                        DECIDED OCTOBER 18, 1941.
The accused was indicted for the offense of rape, the indictment charging that he had sexual intercourse with a named female under fourteen years of age. The jury returned a verdict of guilty of the offense charged. A motion for new trial, containing only the usual general grounds, was overruled, and that judgment is assigned as error. The undisputed evidence showed that the female was thirteen years old. Her testimony that the defendant took her out in the woods and had intercourse with her was amply corroborated by other evidence in the case which included an admission made by the defendant that he had gone out with the girl and had intercourse with her and gave her some money.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 66